Title: To James Madison from George W. Erving, 21 February 1803
From: Erving, George W.
To: Madison, James


					
						No. 15
						Sir
						London. Feby. 21st. 1803
					
					All the Consuls have not yet transmitted their Accounts for the last half-year,  that of Mr. Fox for the reasons stated in a former letter cannot yet be compleated; and as we have now no Fund for settling the ballances which may be due, I have thought it best to refer them over to the next half year, and no longer to delay sending my Consular, and Seaman Agency Account up to the 31st. of December; which together with my Account as Agent for Claims, & a List of Ships which have been reported at this Office for the last half year I have herewith the Honor to inclose, and to be with the most perfect Respect Sir Your very Obt. Servt.
					
						George W Erving
						A.U.S.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
